1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
     GIOVANNI VALERIO,                                    Case No. 2:10-cv-01806-GMN-EJY
9
                                        Petitioner,
10          v.                                                          ORDER
11
     ANTHONY SCILLIA, et al.,
12
                                    Respondents.
13

14          For good cause shown,
15          IT IS ORDERED that the parties’ joint motion for a stay (ECF No. 84) is GRANTED
16   and this matter is STAYED pending the issuance of the mandate following an en banc
17   decision by the Ninth Circuit in Smith v. Davis, No. 17-15874, but subject to the ability of
18   the parties to take the perpetuation deposition referenced below during the stay.
19          IT IS FURTHER ORDERED that the parties shall file a motion to reopen within
20   sixty (60) days after the issuance of the mandate in Smith. In the motion to reopen, the
21   parties shall reflect the parties’ joint position or respective positions as to whether an
22   evidentiary hearing still will be required on any issues going to the timeliness of the federal
23   petition.
24          IT IS FURTHER ORDERED that the evidentiary hearing previously scheduled in
25   this matter for 9:00 a.m. on September 20, 2019, therefore is CONTINUED WITHOUT
26   DATE until further order of the Court.
27          IT IS FURTHER ORDERED that Petitioner’s unopposed motion to take the
28   perpetuation deposition of Dianne Dickson (ECF No. 85) is GRANTED, and her

                                                      1
1    deposition testimony may be admitted in lieu of live testimony pursuant to Rule 32(a)(4)

2    of the Federal Rules of Civil Procedure. It is the Court’s understanding – and intention –

3    that the parties will take the deposition of Ms. Dickson as soon as is reasonably

4    practicable, and not later than sixty (60) days after her return to Las Vegas, so that the

5    matter thereafter may proceed forward without delay after the stay is lifted following the

6    decision and mandate in Smith. While good cause has been shown for a stay, this case

7    nonetheless is approaching nine years in age measured from its original filing date.

8           The Clerk of Court accordingly shall ADMINISTRATIVELY CLOSE this action until

9    further order of the Court.

10                 DATED: August 26, 2019

11

12
                                              _________________________________
13                                              Gloria M. Navarro, Chief Judge
14                                              United States District Court

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
